Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arnold Benson Clarke appeals the district court’s orders denying his complaint and amended complaint alleging claims of breach of contract, patent infringement, fraud, conspiracy, and racial discrimination under 42 U.S.C. § 1981 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clarke v. E.I. Dupont DeNemours, No. 3:12-ev-00711-JAG (E.D. Va. Oct. 22 & Nov. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.